People v Cintron (2016 NY Slip Op 04297)





People v Cintron


2016 NY Slip Op 04297


Decided on June 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2016

Mazzarelli, J.P., Moskowitz, Manzanet-Daniels, Gesmer, JJ.


1166 299/15

[*1]The People of the State of New York,	SCI Respondent,
vJaime Cintron, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Andrew J. Zapata of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Marc J. Whiten, J.), rendered April 21, 2015, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and sentencing him as a second violent felony offender, to a term of 8 years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal (see People v Powell, __ AD3d __ [1st Dept 2016]), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2016
CLERK